UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5795 Name of Registrant: Putnam High Yield Municipal Trust Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam High Yield Municipal Trust One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 03/31 Date of Reporting Period: 07/01/2005 - 06/30/2006 Item 1. Proxy Voting Record PUTNAM HIGH YIELD MUNICIPAL TRUST ADOBE SYSTEMS INC Ticker: ADBE Security ID: 00724F101 Meeting Date: AUG 24, 2005 Meeting Type: S Record Date: JUL 19, 2005 # Proposal Mgt Rec Vote Cast Sponsor Approve merger/acquisition For For Management Adjourn meeting For For Management AMERICAN INTERNATIONAL GROUP Ticker: AIG Security ID: Meeting Date: AUG 11, 2005 Meeting Type: A Record Date: JUN 24, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect M. Bernard Aidinoff For For Management Elect Chia Pei-Yuan For For Management Elect Marshall A. Cohen For Withhold Management Elect William S. Cohen For For Management Elect Martin S. Feldstein For For Management Elect Ellen V. Futter For For Management Elect Stephen L. Hammerman For For Management Elect Carla A. Hills For For Management Elect Richard C. Holbrooke For For Management Elect Donald P. Kanak For For Management Elect George L. Miles Jr. For For Management Elect Morris W Offit For For Management Elect Martin J. Sullivan For For Management Elect Edmund Tse Sze-Wing For For Management Elect Frank G. Zarb For For Management Ratify selection of auditors For For Management AMERICAN TOWER CORP Ticker: AMT Security ID: Meeting Date: AUG 3, 2005 Meeting Type: S Record Date: JUN 14, 2005 # Proposal Mgt Rec Vote Cast Sponsor Approve merger/acquisition For For Management Increase authorized common stock For For Management Adjourn meeting For For Management BHP BILLITON PLC Ticker: Security ID: G10877101 Meeting Date: OCT 20, 2005 Meeting Type: A Record Date: SEP 15, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.00 Approve financial statements For For Management 2.00 Approve financial statements For For Management 3.00 To elect as a director of BHP Billiton For For Management plc Mr Carlos Cordeiro 4.00 To elect as a director of BHP Billiton For For Management Limited Mr Carlos Cordeiro 5.00 To elect as a director of BHP Billiton For For Management plc Dr Gail de Planque 6.00 To elect as a director of BHP Billiton For For Management Limited Dr Gail de Planque 7.00 To re-elect as a director of BHP Billiton For For Management plc Mr David A Crawford 8.00 To re-elect as a director of BHP Billiton For For Management Limited Mr David A Crawford 9.00 To re-elect as a director of BHP Billiton For For Management plc Mr David A Jenkins 10.00 To re-elect as a director of BHP Billiton For For Management Limited Mr David A Jenkins 11.00 To re-elect as a director of BHP Billiton For For Management plc Mr Miklos Salamon 12.00 To re-elect as a director of BHP For For Management Billiton Limited Mr Miklos Salamon 13.00 Appoint auditors and set their fees For For Management 14.00 Issue stock w/ preemptive rights For For Management 15.00 Issue stock w/o preemptive rights For For Management 16.00 Authorize share repurchase For For Management 17.00 Approve remuneration policy For For Management 18.00 Approve director participation in stock For For Management plan 19.00 Approve director participation in stock For For Management plan 20.00 Amend terms of indemnification For For Management 21.00 Amend terms of indemnification For For Management CARDINAL HEALTH INC Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 2, 2005 Meeting Type: A Record Date: SEP 9, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect J. Michael Losh For For Management 1.02 Elect John B. McCoy For For Management 1.03 Elect Michael D. O''Halleran For For Management 1.04 Elect Jean G. Spaulding For For Management 1.05 Elect Matthew D. Walter For For Management 2.00 Adopt the 2005 Long Term Incentive Plan For Against Management 3.00 Repeal classified board For For Management CISCO SYSTEMS INC Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2005 Meeting Type: A Record Date: SEP 16, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Carol A. Bartz For For Management 1.02 Elect M. Michele Burns For For Management 1.03 Elect Larry R. Carter For For Management 1.04 Elect John T. Chambers For For Management 1.05 Elect John L. Hennessy For For Management 1.06 Elect Richard M. Kovacevich For For Management 1.07 Elect Roderick C. McGeary For For Management 1.08 Elect James C. Morgan For For Management 1.09 Elect John P. Morgridge For For Management 1.10 Elect Steven M. West For For Management 1.11 Elect Jerry Yang For For Management 2.00 Adopt the 2005 Stock Incentive Plan For Against Management 3.00 Ratify selection of auditors For For Management 4.00 SP-Restrict/reform executive compensation Against Against Shareholder 5.00 SP-Link executive pay to social criteria Against Against Shareholder 6.00 SP-Develop/report on human rights policy Against Against Shareholder DELL INC Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 15, 2005 Meeting Type: A Record Date: MAY 20, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Donald J. Carty For For Management 1.02 Elect Michael S. Dell For For Management 1.03 Elect William H. Gray III For Withhold Management 1.04 Elect Judy C. Lewent For For Management 1.05 Elect Thomas W. Luce III For For Management 1.06 Elect Klaus S. Luft For For Management 1.07 Elect Alex J. Mandl For For Management 1.08 Elect Michael A. Miles For Withhold Management 1.09 Elect Samuel A. Nunn Jr. For Withhold Management 1.10 Elect Kevin B. Rollins For For Management 2.00 Ratify selection of auditors For For Management 3.00 SP-Majority vote to elect directors Against Against Shareholder 4.00 SP-Expense stock options Against Against Shareholder FEDERAL HOME LOAN MORTGAGE CORP Ticker: FRE Security ID: 313400301 Meeting Date: JUL 15, 2005 Meeting Type: A Record Date: MAY 27, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Barbara T. Alexander For For Management 1.02 Elect Geoffrey T. Boisi For For Management 1.03 Elect Joan E. Donoghue For For Management 1.04 Elect Michelle Engler For For Management 1.05 Elect Richard Karl Goeltz For For Management 1.06 Elect Thomas S. Johnson For For Management 1.07 Elect William M. Lewis Jr For For Management 1.08 Elect Eugene M. McQuade For For Management 1.09 Elect Shaun F. O'Malley For For Management 1.10 Elect Ronald F. Poe For For Management 1.11 Elect Stephen A. Ross For For Management 1.12 Elect Richard F. Syron For For Management 1.13 Elect William J. Turner For For Management 2.00 Ratify selection of auditors For For Management IAC/INTERACTIVECORP Ticker: IACI Security ID: 44919P102 Meeting Date: JUL 18, 2005 Meeting Type: A Record Date: JUN 3, 2005 # Proposal Mgt Rec Vote Cast Sponsor 1.01 Elect Edgar Bronfman Jr. For Withhold Management 1.02 Elect Barry Diller For Withhold Management 1.03 Elect Victor A. Kaufman For Withhold Management 1.04 Elect Donald R. Keough For Withhold Management 1.05 Elect Marie-Josee Kravis For Withhold Management 1.06 Elect Bryan Lourd For Withhold Management 1.07 Elect Steven Rattner For Withhold Management 1.08 Elect H. Norman Schwarzkopf For Withhold Management 1.09 Elect Alan G. Spoon For Withhold Management 1.10 Elect Diane von Furstenberg For Withhold Management 2.00 Approve spin-off For For Management 3.00 Approve reverse stock split For For Management 4.00 Adopt director liability provision For For Management 5.00 Removal of directors For For Management 6.00 Adopt the 2005 Stock and Annual Incentive For Against Management Plan 7.00 Ratify selection of auditors For For Management MBNA CORP Ticker: KRB Security ID: 55262L100 Meeting Date: NOV 3, 2005 Meeting Type: S Record Date: SEP 2, 2005 # Proposal Mgt Rec Vote Cast Sponsor Approve merger/acquisition For For Management Adjourn meeting For For Management MEDTRONIC INC Ticker: MDT Security ID: Meeting Date: AUG 25, 2005 Meeting Type: A Record Date: JUL 1, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Shirley A. Jackson For Withhold Management Elect Denise M. O'Leary For Withhold Management Elect Jean-Pierre Rosso For Withhold Management Elect Jack W. Schuler For Withhold Management Ratify selection of auditors For For Management Adopt the 2005 Employees Stock Purchase For For Management Plan Adopt the 1998 Outside Director Stock For For Management Compensation Plan MICROSOFT CORP Ticker: MSFT Security ID: Meeting Date: NOV 9, 2005 Meeting Type: A Record Date: SEP 9, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect William H. Gates III For For Management Elect Steven A. Ballmer For For Management Elect James I. Cash Jr. For For Management Elect Dina Dublon For For Management Elect Raymond V. Gilmartin For For Management Elect Ann McLaughlin Korologos For Withhold Management Elect David F. Marquardt For For Management Elect Charles H. Noski For For Management Elect Helmut Panke For For Management Elect Jon A. Shirley For For Management Ratify selection of auditors For For Management NEXTEL COMMUNICATIONS Ticker: NXTL Security ID: 65332V103 Meeting Date: JUL 13, 2005 Meeting Type: A Record Date: MAY 20, 2005 # Proposal Mgt Rec Vote Cast Sponsor Approve merger/acquisition For For Management Adjourn meeting For For Management Elect Timothy M. Donahue For For Management Elect Frank M. Drendel For For Management Elect William E. Kennard For For Management Ratify selection of auditors For For Management Add shares to the Incentive Equity Plan For For Management NIKE INC Ticker: NKE Security ID: 654106103 Meeting Date: SEP 20, 2005 Meeting Type: A Record Date: JUL 25, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Jill K. Conway For For Management Elect Alan B. Graf Jr. For For Management Elect Jeanne P. Jackson For For Management Increase authorized common stock For For Management Reapprove option/bonus plan for OBRA For For Management Add shares to the 1990 Stock Incentive For Against Management Plan Ratify selection of auditors For For Management ORACLE CORP Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 10, 2005 Meeting Type: A Record Date: AUG 15, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Jeffrey O. Henley For For Management Elect Lawrence J. Ellison For For Management Elect Donald L. Lucas For For Management Elect Michael J. Boskin For For Management Elect Jack F. Kemp For For Management Elect Jeffrey Berg For For Management Elect Safra Catz For For Management Elect Hector Garcia-Molina For For Management Elect Joseph Grundfest For For Management Elect H. Raymond Bingham For For Management Elect Charles E. Phillips Jr. For For Management Adopt the 2006 Executive Bonus Plan For For Management Ratify selection of auditors For For Management PARKER-HANNIFIN CORP Ticker: PH Security ID: Meeting Date: OCT 26, 2005 Meeting Type: A Record Date: AUG 31, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect William E. Kassling For For Management Elect Peter W. Likins For For Management Elect Joseph M. Scaminace For For Management Elect Wolfgang R. Schmitt For For Management Ratify selection of auditors For For Management Adopt the Performance Bonus Plan For For Management SP-Repeal classified board Against For Shareholder RED HAT Ticker: RHAT Security ID: Meeting Date: AUG 26, 2005 Meeting Type: A Record Date: JUN 27, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect William S. Kaiser For For Management Elect Edward R. Kozel For For Management Elect Robert F. Young For For Management Ratify selection of auditors For For Management SPRINT CORP Ticker: FON Security ID: Meeting Date: JUL 13, 2005 Meeting Type: A Record Date: MAY 20, 2005 # Proposal Mgt Rec Vote Cast Sponsor Increase authorized common stock For For Management Authorize dual class common stock For For Management Amend authorized common stock For For Management Approve merger/acquisition For For Management Adjourn meeting For For Management Elect Gordon M. Bethune For Withhold Management Elect E. Linn Draper Jr. For Withhold Management Elect James H. Hance Jr. For Withhold Management Elect Deborah A. Henretta For Withhold Management Elect Irvine O. Hockaday Jr. For Withhold Management Elect Linda Koch Lorimer For Withhold Management Elect Gerald L. Storch For Withhold Management Elect William H. Swanson For Withhold Management Ratify selection of auditors For For Management SP - Approve extra benefits under SERPs Against For Shareholder SYMANTEC CORP Ticker: SYMC Security ID: Meeting Date: SEP 16, 2005 Meeting Type: A Record Date: JUL 25, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Gary L. Bloom For For Management Elect Michael A. Brown For For Management Elect William Coleman For For Management Elect David L. Mahoney For For Management Elect Robert S. Miller For For Management Elect George Reyes For For Management Elect David J. Roux For For Management Elect Daniel H. Schulman For For Management Elect John W. Thompson For For Management Elect V. Paul Unruh For For Management Ratify selection of auditors For For Management TEVA PHARMACEUTICAL INDUSTRIES Ticker: Security ID: Meeting Date: JUL 27, 2005 Meeting Type: A Record Date: JUN 20, 2005 # Proposal Mgt Rec Vote Cast Sponsor NV  Receive statutory reports For Abstain Management Set Final Dividend at 0.22 For For Management Elect Leora Rubin Meridor For Against Management Elect Eliyahu Hurvitz For Against Management Elect Ruth Cheshin For Against Management Elect Michael Sela For Against Management Elect Harold Snyder For Against Management Indemnify directors/officers For For Management Approve stock option plan For For Management Amend terms of indemnification For For Management Increase authorized capital For For Management Appoint auditors and set their fees For For Management TEVA PHARMACEUTICAL INDUSTRIES Ticker: Security ID: Meeting Date: OCT 27, 2005 Meeting Type: S Record Date: SEP 22, 2005 # Proposal Mgt Rec Vote Cast Sponsor Issue stock w/o preemptive rights For For Management VALERO ENERGY CORP Ticker: VLO Security ID: 91913Y100 Meeting Date: DEC 1, Meeting Type: S Record Date: NOV 2, # Proposal Mgt Rec Vote Cast Sponsor Increase authorized common stock For For Management Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for management's recommendation if management's recommendation is 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'None' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES: Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PUTNAM HIGH YIELD MUNICIPAL TRUST (Registrant) By /s/ Charles E. Porter, Executive Vice President, Associate Treasurer and Principal Executive Officer (Signature & Title) Date: August 11, 2006
